Citation Nr: 0117635	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from November 1960 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The veteran's service-connected disabilities (left total knee 
arthroplasty, right ear hearing loss, and tinnitus) are 
evaluated as 70 percent disabling; the veteran's service 
connected disabilities are of such severity as to preclude 
all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).  In the 
instant case, all relevant evidence identified by the veteran 
was obtained and considered.  In addition, in April 2000 the 
veteran was afforded VA examinations to assist in rating his 
service-connected disabilities, and both private and VA 
physicians have commented on the veteran's employability.  
Under the circumstances, the Board finds that no useful 
purpose would be served in this case by delaying appellate 
review for additional development.  The record as it stands 
allows for equitable appellate review, and the Board finds 
that there has been substantial compliance with the 
provisions of the Veterans Claims Assistance Act of 2000.

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The record discloses that service connection is in effect for 
left total knee arthroplasty, evaluated as 60 percent 
disabling, and right ear hearing loss and tinnitus, both 
evaluated as 10 percent disabling.  The combined disability 
rating is 70 percent.  Therefore, the veteran's disability 
evaluations meet the criteria of § 4.16(a).  To assign a 
total rating under § 4.16(a), however, there also must be a 
finding that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.

In a May 2000 letter, the Chief of a VA Orthopedic Surgery 
Section stated as follows:

[The veteran] underwent a total knee 
arthroplasty on January 11, 1999 for 
severe osteoarthritis of the left knee.  
Prior to surgery, his knee was virtually 
ankylosed with a 20 degree flexion 
contracture further flexion to 40 
degrees.  Following surgery, not 
surprisingly, he had poor motion which 
necessitated a manipulation under 
anesthesia on March 1, 1999 despite 
vigilant and frequent participation in 
physical therapy.  He still has moderate 
pain, which is medial and retropatellar 
in location, and he still has a 
restricted range of motion with a 5-10 
degree flexion contracture with further 
flexion to 80 degrees.  Because of the 
flexion contracture and the pain, he can 
only walk a couple of blocks, has 
difficulty ascending and descending 
stairs and needs to use a cane full-time.  
Although he has gotten some pain relief 
following the surgery, he is unable to do 
any activities requiring standing and 
walking, and getting up and down.  I feel 
he can only perform extremely sedentary 
work.

A review of the claims file indicates that the veteran's work 
history has not included sedentary work, let alone 
"extremely sedentary work."  The veteran's DD214s indicate 
that he served as a construction worker and a supply 
specialist while on active duty.  Subsequent to service the 
veteran worked for a steel company from 1971 to 1988; 1988 
was the last year he worked full-time.  Duties performed for 
the steel company included being a general laborer and an 
induction laborer, as well as a stocker.  All of the jobs 
involved significant amounts of manual labor and appear to 
have had little or no sedentary component.  As for education, 
the veteran did graduate from high school but has never 
attended college.

As noted, sedentary work, i.e., a desk job, is not a part of 
the veteran's employment history.  The veteran's employment 
history, vocational attainment, and education are factors 
that the Board must consider in a claim for TDIU.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Upon 
considering such factors, the Board believes that a fair 
reading of the comments from the VA Chief Orthopedic 
Surgeon's May 2000 letter reflects that the veteran is not 
capable of obtaining substantially gainful employment due to 
his left knee problems.  There is no medical opinion of 
record to contradict the May 2000 physician's opinion, and, 
in fact, the June 2000 letters from the veteran's private 
physicians tend to confirm his opinion.  The Board here 
observes that both the Social Security Administration and a 
State Bureau of Workers Disability Compensation have found 
the veteran to be unable to work, at least in large part due 
to his left knee problems.  Resolving all doubt in the 
veteran's favor, the Board finds that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  Accordingly, the Board 
finds that the criteria for a total disability rating based 
on individual unemployability due to service connected 
disabilities have been met.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

